Citation Nr: 1735654	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a lumbar spine disability.

4. Entitlement to service connection for a right shoulder disability.

5. Entitlement to service connection for a left shoulder disability.

6. Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

In May 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for migraine headaches, a lumbar spine disability, a right shoulder disability, a left shoulder disability, and an acquired psychiatric disorder, to include depression and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not establish a nexus between the Veteran's degenerative arthritis and spinal stenosis of the cervical spine and the general rigors of his service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As it pertains to the claim decided herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Veteran contends that his claimed cervical spine disability is due to the rigors of service, primarily lifting heavy ammunition and weapons.  See August 2012 Board Hearing Transcript at 5.

At the outset, the Board acknowledges the Veteran has been diagnosed with degenerative arthritis, spinal stenosis, and cervical spondylosis.  See August 2016 Neck Conditions VA Examination Report; March 2017 Neck Conditions VA Examination Report.  Therefore, the requirement of a current disability has been met.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As noted above, the Veteran asserts the general rigors of his service is the requisite  in service incurrence.  Thus, the Board next examines the evidence of record to determine whether there is a nexus between the rigors of his service and current disabilities.  See 38 C.F.R. § 3.303; Shedden, supra.  In this regard, the Board notes his service treatment records (STRs) are silent for any complaints of neck or back issues.  See generally STRs.  However, a December 2011 Buddy Statement from A.E. endorses his claim; A.E. recalled him complaining about his back when loading ammunition.

In assessing the evidence of record, the Board acknowledges the Veteran and A.E. are competent to provide evidence regarding lay observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  However, neither is competent to render a diagnosis or a medical opinion as to the etiology of a cervical spine disability.  Id.; Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, to the extent they are relaying the lay observable symptoms of the Veteran's claimed cervical spine disability, the Board finds their lay statements not only competent, but credible as well.  

In terms of a competent nexus opinion, the Board notes there are two of record; an August 2016 Neck Conditions VA Examination Report and March 2017 Neck Conditions VA Examination Report.  The Veteran was first afforded a VA examination in August 2016.  See August 2016 Neck Conditions VA Examination Report.  At that time, he stated that his neck began hurting in service due to carrying heavy objects.  He denied any specific trauma to his neck in service.  

Upon examination, the VA examiner confirmed diagnoses of degenerative arthritis and spinal stenosis.  However, the VA examiner determined it was less likely than not these conditions were incurred in or caused by his service.  The VA examiner explained the most common cause of these conditions is microtrauma from the wear and tear of everyday life.  Moreover, most musculoskeletal pain is acute; lasting a few days to a few weeks, but resolving on its own without residual issues with self-care.  As a result, the VA examiner found the lack of service treatment records (STRs) and post-separation medical records documenting complaints of a neck or back issue prior to 2009 noteworthy.  While the VA examiner acknowledged the medical evidence of record disclosed complaints of neck pain in 2009, such complaints are not unusual in men as they age.  Importantly, the VA examiner contemplated the Veteran's lay statements, but in the end found they were insufficient to diagnose an in service cervical spine condition much less establish a nexus with the current disabilities.

In March 2017, the VA examiner recorded diagnoses of degenerative arthritis of the spine and cervical spondylosis.  See March 2017 Neck Conditions VA Examination Report; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 757 (32nd ed.) (2012) (defining "spondylosis" as degenerative spinal changes due to osteoarthritis).  Similar to the August 2016 VA examiner, this VA examiner determined it was less likely than not these cervical spine conditions were incurred in or caused by his service.  See March 2017 Neck Conditions VA Examination Report.

However, unlike the August 2016 VA examiner, this VA examiner based the opinion solely on the lack of STRs and post-separation treatment records until 2009.  The VA examiner failed to weigh the Veteran's lay statement that he developed neck pain in service from lifting heavy artillery shells, which has progressively worsened.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability).  Consequently, the Board finds the March 2017 Neck Conditions VA Examination Report is inadequate.  

Necessarily, the August 2016 Neck Conditions VA Examination Report is the most probative evidence of record bearing on a nexus between the Veteran's claimed in service neck pain and current diagnoses.  Due to the negative nexus opinion, the Board finds the preponderance of the evidence is against his service connection claim for a cervical spine disability on a direct basis.  See 38 C.F.R. § 3.304; Shedden, supra; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  
Furthermore, while the Board recognizes that arthritis is among the chronic diseases eligible for presumptive service connection pursuant to 38 C.F.R. §§ 3.307 and 3.309(a), provided it manifested to a compensable degree within one year of separation from service, given the August 2016 VA examiner's finding that there is insufficient evidence to diagnose an in service cervical spine condition or such a condition within one year following separation, the Board finds service connection on a presumptive basis cannot be substantiated.  See 38 C.F.R. § 3.303, 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, supra.  


ORDER

Service connection for a cervical spine disability is denied.


REMAND

I. Migraine Headaches

The Veteran contends that he presently suffers from migraines, which stem from his service.  See December 2010 Letter from Veteran; August 2012 Board Hearing Transcript.  More specifically, he asserts that he began experiencing severe headaches in service when he was placed on the gun line and went out on firing missions beginning in 1986.  See December 2010 Letter from Veteran.  The severity of his headaches increased over time in service, especially when he became the gunner on a howitzer in 1987.  His migraines have persisted post-separation.

In support of this claim, the VA received a Buddy Statement from A.E. in December 2011.  A.E. confirmed serving with the Veteran in Germany during cold weather training.  See December 2011 Buddy Statement from A.E. A.E. recalled the Veteran was a gunner at the time, and would complain of headaches due to the noise from their rapid fire missions.  A.E. explained the Veteran was closest to the noise because he was the gunner.  A.E. relayed that even after the training ended, the Veteran mentioned his headaches lingered.

In May 2016, the Board remanded this claim in order to obtain an adequate VA examination.  See May 2016 Board Decision.  The Board's remand was primarily based on the November 2010 VA examiner's failure to consider the Veteran's lay statements in tendering a negative nexus opinion.  Id.; see also November 2010 Neurological Disorders VA Examination Report.  

In accordance with the Board's remand directives, the Veteran was afforded a VA examination in August 2016.  See August 2016 Headaches VA Examination Report.  Although the VA examiner confirmed the Veteran's diagnosis of migraines dating back to 2014, the VA examiner opined it was less likely than not incurred in or caused by his service.  In support, the VA examiner cited the lack of STRs and post-separation treatment records for over 20 years.  However, this VA examiner also did not account for his lay statement that he experienced progressively worsening headaches due to his noise exposure in service.  See Buchanan, supra; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  For this reason, a remand is necessary to obtain an addendum opinion.

II. Lumbar Spine Disability

The Veteran contends that his claimed lumbar spine disability is due to the rigors of service, in particular lifting heavy ammunition and weapons.  See August 2012 Board Hearing Transcript at 5.

In furtherance of this claim, the Veteran has been afforded two VA examinations; one in March 2017 and another in April 2017.  During the March 2017 VA examination, the Veteran reiterated that his low back began hurting in service after lifting heavy artillery shells, and the condition has progressively worsened.  See March 2017 Back Conditions VA Examination Report.  While the VA examiner noted a diagnosis of spondylolisthesis, which dated back to 2010, the VA examiner opined it was less likely than not incurred in or caused by his service.  In reaching this conclusion, the VA examiner pointed to the lack of documentation between 1984 and 2009, but did not address his lay statements.  See Buchanan, supra.

At the April 2017 VA examination, the Veteran again reported that his low back condition began after lifting heavy artillery.  See April 2017 Back Conditions VA Examination Report.  Even though this VA examiner documented a diagnosis of lumbosacral degenerative disc disease, the VA examiner opined it was less likely than not incurred in or caused by his service.  In proffering this opinion, the VA examiner cited the lack of treatment records for nearly 23 years following service, and the fact there are many factors that could have contributed to the condition during the intervening years, such as age.  Noticeably inconsistent with the opinion, is the VA examiner's notation that the diagnosis dated back to 1986.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  In addition, the VA examiner did not consider his lay statements.  See Buchanan, supra.

As another matter, the Board notes the RO has not had an opportunity to re-adjudicate this claim upon receipt of the April 2017 Back Conditions VA Examination Report, and the Veteran has not waived RO consideration of new evidence generated/obtained by the VA.

Accordingly, the Board finds a remand is necessary to obtain an addendum opinion and to give the RO a chance to re-adjudicate this claim.

III. Right and Left Shoulder Disabilities

The Veteran contends that his claimed right and left shoulder disabilities are due to the rigors of service, more precisely lifting heavy ammunition and weapons.  See August 2012 Board Hearing Transcript at 5, 32.

With respect to this claim, the Veteran underwent a VA examination in August 2016.  See August 2016 Shoulder and Arm Conditions VA examination Report.  At that time, he reported that his shoulders began hurting in service because he was required to carry heavy objects.  He did not recall any particular shoulder trauma, but remembered that he began experiencing involuntary shoulder movements in service.

Although in the Diagnosis section of the VA Examination Report the VA examiner indicated the Veteran currently had a diagnosis of acromioclavicular joint (AC) osteoarthritis in both shoulders, in the Diagnostic Testing section the VA examiner indicated imaging studies revealed degenerative or traumatic arthritis in the right shoulder only.  As a result, it is uncertain whether he has a current disability of osteoarthritis in the left AC joint.  See Reonal, supra.

Further, while the VA examiner determined there was no diagnosis of shoulder impingement or involuntary movement of the shoulder, the Board notes a March 2010 VA Neurology Consult includes a differential diagnosis of myoclonus epilepsy, Tourette syndrome, and non-epileptic event.  See Reonal, supra.

Ultimately, the VA examiner opined that it was less likely than not the Veteran's AC joint osteoarthritis was incurred in or caused by his service.  In doing so, the VA examiner relied on the lack of corroborating STRs and medical records within one year of separation, and did not discuss his pertinent lay statements.  See Buchanan, supra.

Based on the above, the Board finds a remand is necessary to obtain an addendum opinion.

IV. Acquired Psychiatric Disorders

The Veteran contends that his claimed depression and PTSD stem from his service.  See August 2012 Board Hearing Transcript at 14.  To that end, he has put forth three in service stressors/events; another service member being run over and killed by a howitzer, from cold weather training while stationed in Germany, and from stressful duties while stationed at Fort Sill, such as funeral detail.  See March 2010 Statement in Support of Claim for Service Connection for PTSD; September 2010 Statement in Support of Claim.
The Board notes in August 2016 the RO attempted to verify the Veteran's claimed in service stressor that another service member was run over and killed.  At that time, the RO submitted a Joint Services Records Research Center (JSRRC) Request Form, which indicated the relevant time frame was between March 10, 1987 and April 11, 1987.  See August 2016 JSRRC Request Form.  In September 2016, the RO received a response, which stated research coordinated with the National Archives and Records Administration and a review of other available historical documents yielded no records pertaining to the claimed in service stressor for the 1987 calendar year. 

A review of the claims filed reveals the Veteran submitted two different date ranges regarding this claimed in service stressor.  In a March 2010 Statement in Support of Claim for Service Connection for PTSD, he indicated the incident occurred around October 15, 1986.  Later, in a May 2015 Statement in Support of Claim for Service Connection for PTSD, he expressed his belief the incident occurred between March 1987 and April 1987.  Thus, the RO's attempt to verify did not cover all relevant time periods.

As noted above, the Veteran contends that cold weather training over a period of approximately 45 days also caused his psychiatric disorders.  See March 2010 Statement in Support of Claim for Service Connection for PTSD.  During this training, they conducted war time exercises and engaged in repeat fire drills every day in below freezing temperatures, in snow, and without heat.  As a result of these exercises and conditions, he began to develop health issues and a nervous condition.  In particular, he recalled that he became very jumpy from any noise.

The Veteran's military service personnel records confirm he was stationed in Germany from April 1986 to October 1987, during which time his military occupation specialties were cannon crewman, cannoneer, and gunner.  Further, in April 1987, March 1986, and May 1987 the Veteran was awarded Certificates of Achievement for exceptional performance during the Battalion's direct fire competition; establishing and maintaining combat readiness for a howitzer Battalion; and performance of his duties as a gunner in a howitzer section respectively.
Moreover, the December 2011 Buddy Statement from A.E. corroborates the Veteran's statement that the weather conditions were extremely cold.  See December 2011 Buddy Statement from A.E.  They were required to sleep outside for two weeks in the extreme cold.  Due to these weather conditions, the Veteran sustained frost bite and was ordered by his command to seek medical attention from a medic.  Furthermore, A.E. confirmed during this training a service member who fell asleep while on guard duty was run over, and this incident bothered the Veteran deeply. 

In terms of whether the Veteran has been diagnosed with PTSD, the Board notes the evidence of record is unclear in that respect.  While a Psychiatric Review Technique received from the Social Security Administration (SSA) from January 2002 to July 2010 indicates a medically determinable impairment present in the form of PTSD, it found it did not satisfy the diagnostic criteria delineated in the form.  December 2009 and February 2010 VA Mental Health Initial Evaluation and Management Notes indicate "[rule out] PTSD."  In pertinent part, the February 2010 evaluator stated it was not clear whether he met the criteria for diagnosis of PTSD.  See February 2010 VA Mental Health Initial Evaluation and Management Note.  Nonetheless, the VA treatment records show he had a positive PTSD screen and attended PTSD classes.  See December 2009 VA Pain Evaluation and Management Note; March 2010 VA Physician Emergency Department Evaluation and Management Note.  

On the other hand, the evidence of record confirms the Veteran has been diagnosed with depression, not otherwise specified.  See December 2009 VA Psychiatry Evaluation and Management Note. 

The only evidence of record attributing the Veteran's psychiatric disorders to his service, are his own lay statements.  While the Board acknowledges the Veteran is competent to provide evidence regarding his lay observable symptoms, he is not competent to render a diagnosis or a medical opinion as to the etiology of his psychiatric disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jones v. West, 12 Vet. App. 460, 465 (1999).  In terms of a competent nexus opinion, the Board notes there is none of record.  Moreover, the Veteran has yet to be afforded a VA examination in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board finds a remand is necessary in order to verify a claimed in service stressor and to obtain a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the August 2016 VA examiner for an addendum opinion regarding the claimed migraine headaches.  If the August 2016 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) his diagnosis of migraines is caused by or otherwise related to his active duty service; to include his in service noise exposure.

b. In rendering an opinion, address his lay statements.  

2. Return the Veteran's claims file to the April 2017 VA examiner for an addendum opinion regarding the claimed lumbar spine disability.  If the April 2017 VA examiner is unavailable, then it should be returned to the March 2017 VA examiner.  If neither is available, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Clarify whether the diagnosis of lumbosacral degenerative disc disease can be dated back to 1986.

b. Opine as to whether it is at least as likely as not (50 percent probability or greater) his diagnoses of spondylolisthesis and lumbosacral degenerative disc disease are caused by or otherwise related to his active duty service; to include lifting heavy ammunition and weapons.

c. In rendering an opinion, address his lay statements.

3. Return the Veteran's claims file to the August 2016 VA examiner for an addendum opinion regarding the claimed right and left shoulder disabilities.  If the August 2016 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Identify all current or prior diagnosis(es) of a right and/or left shoulder disability.  In doing so:

i. Clarify whether there is a current diagnosis of osteoarthritis of the left AC joint.

ii. Discuss the differential diagnosis of myoclonus epilepsy, Tourette syndrome, and non-epileptic event, contained in the March 2010 VA Neurology Consult.

iii. Reconcile all prior diagnoses of right and/or left shoulder disability with the current findings.  As to each prior diagnosis that cannot be reconciled, explain why.

b. As to each current or prior diagnosis identified, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service; to include lifting heavy ammunition and weapons.

c. In rendering an opinion, address his lay statements.

4. Attempt to verify the Veteran's claimed in service stressor that another service member was run over and killed while he was stationed in Germany from April 1986 to October 1987 from the appropriate agency(ies). 

5. Once the fourth request has been completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders, to include PTSD.

After reviewing the complete record, the examiner should:

a. Diagnose any current acquired psychiatric disorder(s).

b. Identify all prior diagnoses of an acquired psychiatric disorder and reconcile any such diagnosis with the current diagnosis(es), to include depression and PTSD.  If a prior diagnosis cannot be reconciled with the current diagnosis(es), explain why.

c. For any current acquired psychiatric disorder diagnosed, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service; to include his claimed in service stressors/events of witnessing another service member be run over and killed, cold weather training, and funeral detail.  

d. For any prior diagnosis that cannot be reconciled with the current diagnosis(es), opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service; to include his claimed in service stressors/events of witnessing another service member be run over and killed, cold weather training, and funeral detail.

e. In rendering an opinion, address his lay statements.

f. As this appeal stems from a claim received by the VA before August 4, 2014, the examiner is reminded that DSM IV diagnostic criteria should also be considered for this claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


